Case 9:18-cv-80870-RLR Document 41 Entered on FLSD Docket 04/30/2019 Page 1 of 3



                            IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                                     CASE NO.: 9:18-cv-80870-RLR
  ASPEN LICENSING INTERNATIONAL, INC.,
  a Florida corporation,
           Plaintiff,
  v.

  TARGET CORP., a Minnesota corporation,
           Defendant.
                                                 /

                               JOINT STIPULATION FOR DISMISSAL
           Plaintiff, ASPEN LICENSING INTERNATIONAL, INC. and Defendant, TARGET
  CORP., (collectively, the “Parties”), by and through their undersigned counsel, hereby file this
  Joint Stipulation for Dismissal, and state:
           1.      The Parties have resolved all matters between them including those raised in the
  Complaint [DE 1], as well as in the Counterclaim [DE 15] and Amended Counterclaim [DE 24],
  filed in the above-styled case, and request that this Court enter an Order of Dismissal with
  Prejudice, the form of which is attached hereto as Exhibit “A.”.
           2.      Each party will bear its own attorneys’ fees and costs.
           WHEREFORE, the Parties respectfully request that this Court enter the proposed order of
  dismissal attached hereto.
  Dated: April 30, 2019.
   Counsel for Aspen Licensing International, Inc.          Counsel for Target Corp.

       /s/ Harrison R. DuBosar                             /s/   Yuri Mikulka
       Howard D. DuBosar, Esq., FBN: 729108                  Yuri Mikulka, Esq.
       Harrison R. DuBosar, Esq. FBN: 1002241                Alston & Bird
       The DuBosar Law Group, P.A.                           333 S. Hope St., 16th Floor
       3010 North Military Trail, Suite 210                  Los Angeles, CA 92626
       Boca Raton, Florida 33431                             Phone: 213-576-1026
       Phone: (561) 544-8980                                  yuri.mikulka@alston.com
       HDuBosar@dubolaw.com                                and
       Hrd@dubolaw.com                                      Richard Lawson, Esq., FBN: 165085
                                                            Manatt, Phelps & Phillips, LLP
                                                            7 Times Square
                                                            New York, NY 10036
                                                            Phone: (212) 790-4500
                                                            RPLawson@manatt.com
Case 9:18-cv-80870-RLR Document 41 Entered on FLSD Docket 04/30/2019 Page 2 of 3




                     EXHIBIT “A”
Case 9:18-cv-80870-RLR Document 41 Entered on FLSD Docket 04/30/2019 Page 3 of 3



                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                                  CASE NO.: 9:18-cv-80870-RLR
  ASPEN LICENSING INTERNATIONAL, INC.,
  a Florida corporation,

         Plaintiff,
  v.

  TARGET CORP., a Minnesota corporation,

        Defendant.
  ______________________________________/

                                   ORDER DISMISSING CASE

         THIS MATTER having come before the Court upon the Parties’ Joint Stipulation for

  Dismissal (the “Joint Stipulation”), and the Court having reviewed the Joint Stipulation and being

  otherwise fully advised in the premises, it is hereby

         ORDERED AND ADJUDGED that the Joint Stipulation is APPROVED. Each party

  shall bear its own attorneys’ fees and costs. This case is DISMISSED and the Clerk of Court shall

  CLOSE the file.

         DONE AND ORDERED in Chambers, in West Palm Beach, Florida, this ______ day of

  __________, 2019.



                                        HONORABLE ROBIN L. ROSENBERG
                                        UNITED STATES DISTRICT COURT JUDGE

  cc: All counsel of record
